Title: From John Adams to Kilborn Whitman, 9 October 1811
From: Adams, John
To: Whitman, Kilborn



Sir
Quincy October 9th 1811

your kind letter of september 2nd though received in season has not yet been answered or acknowledged. Unfortunate accidents and afflictive Events have rendered me incapable of Writing during the whole of this time.
I read your letter, Sir with much concern, and immediately communicated it to my son.
I cannot say that I have interested myself in any appointment of any kind, since the 4th of March, 1801.
It is very true that I have expressed much Esteem for your Character and much respect for your learning and talents, Whenever you have been mentioned in conversation
For seven and 80 years I have been absent from my native State. I consider the last ten years as an absence For the total retirement in which I have lived from the political World, I consider as no better than an absence. I therefore consider myself as altogether destitute of that knowledge of Men and things, which is necessary to qualify a man to judge of the pretensions of different candidates for offices.
The Deliberations and results in counsel are much less known to me, I believe than to you for I make it a rule to ask no Questions.
When I contemplate the figure of the national and state government during the administrations of Washington Adams Jefferson and Madison I can see nothing in the Diagram but divergecing lines: Without any Physical moral or Political attraction to draw them together. Which party has been the most selfish the most exclusive and the most intolerant, I Will not at present say. In a stormy season Five & thirty years ago when the clouds were so thick and dark that We could discover no blue sky, I Was accused of saying now We have nothing to left “but to stand still and see the salvation of the Lord” For this accidental escape, The Pious charged me with levity. the Prophane with hypocricy: and those who plumed themselves on their  Wisdom an goodness with superstition
How is it possible in such a world to get along and give Satisfaction?
I am sir with the best Wishes for your happiness / your most obedient humble Servant

John Adams